DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2007/0089824) in view of Subramonian (US 2005/0086823) and Pozzana (US 2015/0225942). 
Regarding claims 15, 18, 19, Yukawa discloses a pneumatic tire comprising a sound absorbent material applied to the radially inner surface of the tire. Yukawa teaches that the sound absorbent material can comprise open-cell or closed-cell type foam material with polyethylene sponge disclosed as an especially preferred type ([0063]). Yukawa teaches adhering the material to the inner tire surface using an acrylic adhesive ([0082,0084,0125]). 
While Yukawa does not disclose the average size of the cells, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam with cells of at least 1.5mm since Subramonian, similarly directed towards polyethylene foam material for sound absorption, teaches a polyolefin sponge which is preferably made of LDPE having density of 0.910 to 0.970g/cc ([0052,0146]) and which has cell size of at least 1.5mm according to ASTM D3575 ([0029]) for the purpose of providing excellent acoustic absorption capabilities and low water absorption ([0149-
While Yukawa does not disclose at least five perforations per 10cm2 of at least one surface of the material, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam with at least five perforations per 10cm2 since Yukawa discloses the foamed material in a sheet form (see Fig. 5) and Subramonian teaches that when the material is provided in sheet form, the foam desirably has perforation channels to improve acoustic performance or remove blowing agent ([0129]) wherein there is preferably an average of at least five perforation channels per 10 square centimeters ([0130]).
While Subramonian does not expressly disclose the cells per 25mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam of Yukawa (combined) as claimed since Subramonian teaches that the average cell diameter is at least 1.5mm, preferably 4.5 mm to 10mm ([0029,0146]) which would equate to less than about 17 cells per 25mm, or 2.5 to 5.6 cells per 25mm for the preferred range (25mm/[1.5mm/cell]).
Subramonian discloses providing perforation channels to improve acoustic performance ([0129]) but does not disclose providing double perforation or the percentage of cells open by the perforation. Pozzana, similarly directed towards acoustic foams and improving their performance, teaches perforating a foam with a first channel that it extends fully through the foam structure and a second channel that extends only partly through the structure ([0072]). Pozzana teaches that the resultant foam structure has improved sound absorption and/or sound transmission loss properties compared to alternative foam structure which have either only channels that extend fully through the foam structure 
Regarding claims 16 and 17, Yukawa teaches that the damper is preferably not more than 30 mm and not less than 10mm in thickness ([0074]).
Regarding claims 20, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam of Yukawa (combined) with density as claimed since Subramonian teaches that the foam has density of preferably 10 to 50 kg/m3 ([0145]), said range overlapping the claimed range.
Regarding claim 21, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam of Yukawa (combined) with uniformly distributed perforations since Pozzana discloses uniformly distributing the perforations over the surface of the material ([0133-0136], Fig. 2, channels are formed in triangular pattern with equal average spacing). One would have been motivated to improve sound absorption properties.
Regarding claims 22-24, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the perforations with average width greater than 0.01mm, 0.1 or 0.5mm since (1) Subramonian teaches the perforating objects as having diameters of 1 to 4mm ([0135]) which would yield perforations with a substantially similar size and (2) Pozzana teaches channel widths of 0.01 to 5.0mm, more preferably about 1.5 to about 2.5mm ([0118]).
Regarding claim 25, while Yukawa does not expressly disclose the tire as high performance or ultra high performance, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the tire as HP or UHP since such tires are well known and conventional in the art and Yukawa teaches that the tire can be configured with a band to improve high-speed durability ([0056]), thus envisioning high speed tire applications.
Regarding claim 26, Yukawa teaches a method of producing a soundproof tire wherein a tire is provided, the inner surface is buffed, and then a noise damper is fixed to the surface ([0007]). Yukawa teaches adhering the material to the inner tire surface using an acrylic adhesive ([0082,0084,0125]). Yukawa teaches that the sound absorbent material can comprise open-cell or closed-cell type foam material with polyethylene sponge disclosed as an especially preferred type ([0063]).
While Yukawa does not disclose the average size of the cells, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam with cells of at least 1.5mm since Subramonian, similarly directed towards polyethylene foam material for sound absorption, teaches a polyolefin sponge which is preferably made of LDPE having density of 0.910 to 0.970g/cc ([0052,0146]) and which has cell size of at least 1.5mm according to ASTM D3575 ([0029]) for the purpose of providing excellent acoustic absorption capabilities and low water absorption ([0149-0150]; larger cell size desirable for acoustic absorption, [0003]). Subramonian teaches that the devices can be used in automotive applications ([0148]). Examiner notes that Yukawa teaches that the air which fills the tire can be humid and that low water penetration is a desirable property for the noise damper 
While Yukawa does not disclose at least five perforations per 10cm2 of at least one surface of the material, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam with at least five perforations per 10cm2 since Yukawa discloses the foamed material in a sheet form (see Fig. 5) and Subramonian teaches that when the material is provided in sheet form, the foam desirably has perforation channels to improve acoustic performance or remove blowing agent ([0129]) wherein there is preferably an average of at least five perforation channels per 10 square centimeters ([0130]).
While Subramonian does not expressly disclose the cells per 25mm, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the foam of Yukawa (combined) as claimed since Subramonian teaches that the average cell diameter is at least 1.5mm, preferably 4.5 mm to 10mm ([0029,0146]) which would equate to less than about 17 cells per 25mm, or 2.5 to 5.6 cells per 25mm for the preferred range (25mm/[1.5mm/cell]).
Subramonian discloses providing perforation channels to improve acoustic performance ([0129]) but does not disclose providing double perforation or the percentage of cells open by the perforation. Pozzana, similarly directed towards acoustic foams and improving their performance, teaches perforating a foam with a first channel that it extends fully through the foam structure and a second channel that extends only partly through the structure ([0072]). Pozzana teaches that the resultant foam structure has improved sound absorption and/or sound transmission loss properties compared to alternative foam structure which have either only channels that extend fully through the foam structure or only channels that extend only partly through the foam structure ([0073]). Furthermore, Pozzana teaches it is preferable for 60% to 10%, more preferably about 30%, of the cells of the foam structure to be open cells from the perforation to provide a foam structure with good sound absorption properties 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ROBERT C DYE/Primary Examiner, Art Unit 1749